UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of The Securities Exchange Act of 1934 For the month of December 2011 Compugen Ltd. (Translation of registrant’s name into English) 72 Pinchas Rosen Street, Tel-Aviv 69512, Israel (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-FxForm 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): EXPLANATORY NOTE Compugen Ltd. (the “Registrant”) is furnishing on this Form 6-K the following document: Exhibit No. Document 1 Funding Agreement, dated as of December 20, 2011, by and between the Registrant and Baize Investments (Israel) Ltd.1 This report on Form 6-K, including the Exhibit hereto, is hereby incorporated by reference into the Registrant’s Registration Statement on Form F-3 (Registration No. 333-171655), as amended and supplemented from time to time. 1 Application has been made with the Securities and Exchange Commission to seek confidential treatment with respect to certain provisions in this agreement.Omitted material for which confidential treatment has been requested has been filed separately with the Securities and Exchange Commission. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. COMPUGEN LTD. (Registrant) By: /s/Tami Fishman Jutkowitz Name: Tami Fishman Jutkowitz Title: General Counsel Date: December 22, 2011 3
